Citation Nr: 0944452	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to higher initial ratings for bilateral 
hearing loss disability. 

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


 INTRODUCTION

The Veteran performed active military service from January 
1955 to January 1957 and from April 1961 to May 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted service connection for bilateral 
hearing loss disability, rated 20 percent from May 22, 2003, 
and granted service connection for tinnitus, rated 10 percent 
from May 22, 2003.  The Veteran appealed for higher initial 
ratings.

In May 2009, the Board remanded the case for development.  In 
September 2009, a VA remand team in Huntington, West 
Virginia, assigned a higher initial 30 percent schedular 
rating for hearing loss disability, but only from May 22, 
2003, through July 2, 2006.  The Veteran has appealed for a 
higher initial rating for his service-connected hearing loss 
disability and for tinnitus. 

In June 1999, the Veteran requested earlier effective dates 
for a prior grant of benefits.  It is unclear whether this 
claim has been addressed.  Thus, it is referred for 
appropriate action.  

The Veteran has not specifically applied for unemployability 
due to service-connected disabilities.  Nevertheless, a claim 
for unemployability can be found in an August 2002 VA general 
medical compensation examination report that notes that the 
Veteran lost his coal mining job because of his hearing loss 
disability.  In VAOPGCPREC 6-96, VA's General Counsel held 
that when the issue of entitlement to an extraschedular 
rating or TDIU (total disability rating based on individual 
unemployability) arises in connection with an increased 
rating, the Board is free to adjudicate the increased 
schedular rating and then remand the extraschedular-rating or 
TDIU-issue for development.  Thus, the Board assumes 
jurisdiction over the issue of TDIU by virtue of VAOPGCPREC 
6-96.  However, while the Board assumes jurisdiction over the 
claim, the Court specifically held that "the Board is 
precluded from assigning such a rating in the first 
instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Because the Board may not address the TDIU claim in the first 
instance, entitlement to extraschedular consideration 
(including TDIU) under 38 C.F.R. §§ 4.16 (b), 3.321(b) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 3, 2006, the Veteran's bilateral hearing 
loss disability was no worse than Level VII in the right ear 
and Level VI in the left ear.  

2.  From July 3, 2006, the Veteran's bilateral hearing loss 
disability has been no worse than Level IV in the right ear 
and Level VI in the left ear. 

3.  Recurrent tinnitus is shown.  


CONCLUSIONS OF LAW

1.  For the period prior to July 3, 2006, the criteria for a 
schedular rating higher than 30 percent for bilateral hearing 
loss disability hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  From July 3, 2006, the criteria for a schedular rating 
higher than 20 percent for bilateral hearing loss disability 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

3.  There is no legal basis for a schedular rating greater 
than 10 percent for recurrent tinnitus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice was provided in August 2003, prior to 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, March 2006 and 
June 2006 notice letters provided the rating criteria and 
effective date provisions that are pertinent to the claims.   

The claimant challenges the initial evaluation assigned for 
bilateral hearing loss disability and for tinnitus following 
the grant of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all identified treatment records, to the extent 
possible.   The claimant was afforded VA audiometry 
evaluations examination.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Hearing Loss Disability 

Hearing loss disability has been 30 percent disabling prior 
to July 3, 2006, and 20 percent since then.  

Ratings for defective hearing may range from noncompensable 
to 100 percent based on the measured results of controlled 
speech discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a service-
connected hearing loss, the rating schedule establishes 
auditory acuity levels, designated Level I for essentially 
normal acuity, through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.

Upon VA authorized hearing evaluation in October 2003, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
65
80
85
LEFT
50
55
65
85
85

Average pure tone thresholds were 69, right ear, and 73, left 
ear.  Speech audiometry revealed speech recognition ability 
of 64 percent in the right ear and 72 percent in the left 
ear. 

The left ear demonstrated a pure tone threshold of 55 
decibels or more in the four pertinent frequencies.  The 
Table VI and Table VIa will therefore be used to determine 
the numerical Level for the left ear, whichever is to the 
Veteran's advantage.  38 C.F.R. § 4.86.  The right ear did 
not demonstrate a pure tone threshold of 55 db or more in the 
four pertinent frequencies.  

Table VI and Table VIa yield Level VI as the correct left ear 
numerical designation.  Therefore, either Table may be used 
for the left ear.  Table VI yields Level VII for the poorer, 
right ear.  Table VII indicates that combining Level VII with 
Level VI yields a disability rating of 30 percent for the 
bilateral hearing loss disability.  

Upon VA authorized hearing evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
75
LEFT
25
45
60
65
88

Average pure tone thresholds were 53, right ear, and 63, left 
ear.  Speech audiometry revealed speech recognition ability 
of 68 percent in the right ear and 76 percent in the left 
ear.  Neither ear demonstrated a pure tone threshold of 55 
decibels or more in the four pertinent frequencies, nor did 
either ear show 30 db or less at 1000 Hertz with 70 or more 
at 2000 Hertz.  The Table VI will therefore be used to 
determine the numerical Level for each ear.  

Table VI yields Level IV as the correct left ear numerical 
designation and Level V for the poorer, right ear.  Table VII 
indicates that combining Level V with Level IV yields a 
disability rating of 10 percent for the bilateral hearing 
loss disability.  

Upon VA authorized hearing evaluation in July 2009, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
80
LEFT
25
45
65
75
85

Average pure tone thresholds were 59, right ear, and 68, left 
ear.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear and 72 percent in the left 
ear.  Neither ear demonstrated a pure tone threshold of 55 
decibels or more in the four pertinent frequencies, nor did 
either ear show 30 db or less at 1000 Hz with 70 or more at 
2000 Hz.  The Table VI will therefore be used to determine 
the numerical Level for each ear.  

Table VI yields Level VI as the correct left ear numerical 
designation and Level IV for the right ear.  Table VII 
indicates that combining Level VI with Level IV yields a 
disability rating of 20 percent for bilateral hearing loss 
disability.  

Comparing the manifestations of the bilateral hearing loss 
disability to the rating criteria, the criteria for ratings 
higher than those already assigned are not more nearly 
approximated.   

As noted above, the Court, in Martinak, stressed that an 
examination must include a full description of the effects 
upon the claimant's ordinary activity.  In July 2009, the 
examiner stated that an individual with this level of hearing 
loss would experience difficulty understanding.  
Unfortunately, no opinion was expressed concerning the 
earlier portion of the appeal period where the hearing loss 
was significantly worse.  Moreover, during an August 2002 VA 
general medical compensation examination report, the examiner 
recorded that the Veteran had lost his coal mining job 
because of his hearing loss disability.  Thus, the full 
effect on the claimant's ordinary activity could include 
unemployability.  This is addressed in the REMAND portion of 
the decision. 

During the appeal period, Social Security Administration 
(SSA) records were received; however, they do not provide 
pertinent facts not already of record.  

In this case, the evidence demonstrates distinct time 
periods, set forth in VA audiometry evaluations, in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
necessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 30 percent 
prior to July 3, 2006, and greater than 20 percent from that 
date for bilateral hearing loss disability is therefore 
denied.  

Tinnitus

Recurrent tinnitus has been 10 percent disabling for the 
entire appeal period under Diagnostic Code 6260.  Recurrent 
tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2009).  There is no higher rating for 
tinnitus. 

In July 2009, a VA examiner noted that the Veteran's tinnitus 
was reportedly bothersome to him.  The examiner stated that 
most individuals with tinnitus function quite normally.  

During the appeal period, SSA records were received; however, 
they do not provide pertinent facts not already of record.  

The evidence does not demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
for tinnitus is therefore unnecessary.  Hart, supra.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that Diagnostic Code 6260 limits a 
Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Diagnostic Code 6260 precludes a schedular rating 
in excess of 10 percent for tinnitus.  Therefore, the claim 
for a higher rating for tinnitus must be denied.  As the 
disposition of this claim is based on the law rather than the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The claim for a schedular disability rating 
greater than 10 percent for tinnitus is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2009) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  

In this case, unemployability due to hearing loss disability 
is implied in an earlier VA examination report.  The matter 
is further addressed below in the REMAND portion of the 
decision.  

ORDER

For the period prior to July 3, 2006, a schedular rating 
higher than 30 percent for bilateral hearing loss disability 
hearing is denied.  

For the period beginning on July 3, 2006, a schedular rating 
higher than 20 percent for bilateral hearing loss disability 
hearing loss is denied.  

A schedular rating greater than 10 percent for recurrent 
tinnitus is denied.  


REMAND

If a Veteran or the record reasonably raises the question of 
unemployment due to the disability for which an increased 
rating is sought, then the Board must consider a total rating 
based on individual unemployability (TDIU) as a result of 
that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Moreover, the proper disposition is to REMAND the 
extraschedular issue, rather than refer the issue.  

In VAOPGCPREC 6-96, VA's General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue.  If the 
Board determines that further action is necessary with 
respect to the issue, the Board should remand that issue.  

VAOPGCPREC 6-96 also holds that where the appellant has 
raised the issue of entitlement to an extraschedular rating 
or a TDIU rating but the record contains no evidence which 
would render the claim plausible, the Board may, subject to 
the considerations expressed in VAOPGCPREC 16-92 and Bernard, 
supra, determine that referral to the appropriate officials 
for consideration of an extraschedular rating or a TDIU 
rating is not warranted.  In this case, the Veteran's 
assertion of unemployability due to hearing loss disability 
is credible and competent and renders the claim plausible. 

During an August 2002 VA general medical compensation 
examination, the examiner recorded that the Veteran had lost 
his coal mining job because of his hearing loss disability.  
In July 2009, a VA audiometry examiner confirmed that an 
individual with this level of hearing loss would experience 
difficulty understanding.

The Court pointed out, "Unlike the rating schedule for 
hearing loss, § 3.321 (b) [the extraschedular provision] does 
not rely exclusively on objective test results to determine 
if referral is warranted."  The Court's rationale requiring 
an examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

In this case, the percentage standards for TDIU are not met 
under 38 C.F.R. § 4.16 (a).  Where the percentage standards 
are not met, TDIU may nevertheless be assigned under 
38 C.F.R. § 4.16 (b) or under § 3.321(b); however, the Board 
is precluded from assigning TDIU under 38 C.F.R. § 4.16 (b) 
or § 3.321(b) in the first instance.  Therefore, this matter 
must first be remanded to the Director, Compensation and 
Pension Service for appropriate action.  

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary and then submit it to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
in accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his representative should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


